Case 21-10723-MFW   Doc 161-1   Filed 05/25/21   Page 1 of 2




      EXHIBIT A
                  Case 21-10723-MFW      Doc 161-1       Filed 05/25/21   Page 2 of 2




                                       EXHIBIT A

               COMPENSATION BY PROFESSIONAL FOR THE PERIOD
                    APRIL 19, 2021 THROUGH APRIL 30, 2021


                           POSITION, YEAR OF OBTAINING        HOURLY         TOTAL
NAME OF PROFESSIONAL                                                                       TOTAL
                              RELEVANT LICENSE TO             BILLING        HOURS
     INDIVIDUAL                                                                         COMPENSATION
                                   PRACTICE                    RATE          BILLED
William E. Chipman, Jr.      Partner; Member of the            $650.00         22.6      $14,690.00
                             Delaware Bar since 1999
      Adam Cole             Partner; Member of the New         $650.00         11.8       $7,670.00
                                   York State Bar
Mark L. Desgrosseilliers     Partner; Member of the            $650.00        121.0      $78,650.00
                             Delaware Bar since 2001
   Mark D. Olivere           Partner; Member of the            $500.00         1.8         $900.00
                             Delaware Bar since 2002
    Aidan Hamilton           Associate; Member of the          $300.00         2.6         $780.00
                             Delaware Bar since 2020
   Michelle M. Dero                 Paralegal                  $250.00         7.5        $1,875.00


    Renae M. Fusco                  Paralegal                  $250.00         35.0       $8,750.00



                                                                TOTAL:        202.3      $113,315.00

                                                           ATTORNEY COMPENSATION:        $102,690.00

                                                            TOTAL ATTORNEY HOURS:           159.8
                                                            BLENDED HOURLY RATE OF
                                                                   ALL TIMEKEEPERS:        $560.13
